DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 12 are objected to because of the following informalities: 
Regarding claim 7, line 7, the term “a first input” should be --the first input--; “a second input” should be --the second input-- as set forth in claim 12, line 11.
 	 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Pat. 11,245,426
Instant U.S. Appl. 17/585,480
1 and 7. A band-switching network, comprising: a dual-band circuit comprising a first output and a second output, a primary coil, a first secondary coil coupled to the first output and a second secondary coil coupled to the second output; wherein a layout of first secondary coil is located within a layout of the primary coil, and wherein the layout of the primary coil is located within a layout of the second secondary coil; the primary coil and the first secondary coil being coupled by a first coupling factor k1, and the primary coil and the second secondary coil being coupled by a second coupling factor k2 that is different from the first coupling factor k1; and a switch network comprising a first switch and a second switch, an input to the first switch being coupled to the first output and an input to the second switch being coupled to the second output.
2. The band-switching network of claim 1, wherein the dual-band circuit comprises a dual-band balun, and wherein a layout of the dual-band balun comprises a single balun footprint.
3. The band-switching network of claim 1, wherein a frequency band of the first output comprises a Fifth Generation (5G) 28G band, and a frequency band of the second output comprises a 5G 39G band.
4. The band-switching network of claim 3, wherein an output of the first switch is coupled to an output of the second switch.
5. The band-switching network of claim 1, wherein the first output is coupled to a first input of a signal-path chain, and a first output of the signal-path chain is coupled to the input to the first switch, and wherein the second output is coupled to a second input of the signal-path chain, and a second output of the signal-path chain is coupled to the input of the second switch.
6. The band-switching network of claim 5, wherein the first secondary coil includes a first tap for a first bias input, and the second secondary coil includes a second tap for a second bias input, the first bias input controlling a first signal path between the first secondary coil and the first input of the signal-path chain and the second bias input controlling a second signal path between the second secondary coil and the second input of the signal-path chain.

8. and 13. A band-switching network, comprising: a dual-band circuit comprising a first output and a second output, a primary coil, a first secondary coil coupled to the first output and a second secondary coil coupled to the second output; wherein a layout of first secondary coil is located within a layout of the primary coil, and wherein the layout of the primary coil is located within a layout of the second secondary coil; the primary coil and the first secondary coil being coupled by a first coupling factor k1, and the primary coil and the second secondary coil being coupled by a second coupling factor k2 that is different from the first coupling factor k1; and a signal-path chain comprising a first input and a second input, the first output being coupled to a first input of the signal-path chain, and the second output being coupled to a second input of the signal-path chain.
9. The band-switching network of claim 8, wherein the dual-band circuit comprises a dual-band balun, and wherein a layout of the dual-band balun comprises a single balun footprint.

10. The band-switching network of claim 9, wherein a frequency band of the first output comprises a Fifth Generation (5G) 28G band, and a frequency band of the second output comprises a 5G 39G band.
11. The band-switching network of claim 8, wherein the first secondary coil includes a first tap for a first bias input, and the second secondary coil includes a second tap for a second bias input, the first bias input controlling a first signal path between the first secondary coil and the first input of the signal-path chain and the second bias input controlling a second signal path between the second secondary coil and the second input of the signal-path chain.
12. The band-switching network of claim 11, further comprising a switch network comprising a first switch and a second switch, an input to the first switch being coupled to the first output and an input to the second switch being coupled to the second output, an output of the first switch being coupled to an output of the second switch.

14 and 18 A band-switching network, comprising: a dual-band circuit comprising a primary coil, a first secondary coil and a second secondary coil, the first secondary coil being coupled to a first output of the dual-band circuit and the second secondary coil being coupled to a second output of the dual-band circuit; wherein a layout of first secondary coil is located within a layout of the primary coil, and wherein the layout of the primary coil is located within a layout of the second secondary coil; the primary coil and the first secondary coil being coupled by a first coupling factor k1, and the primary coil and the second secondary coil being coupled by a second coupling factor k2 that is different from the first coupling factor k1; a switch network comprising a first switch and a second switch, an input to the first switch being coupled to the first output and an input to the second switch being coupled to the second output, an output of the first switch being coupled to an output of the second switch; and a signal chain comprising a first input and a second input, the first output being coupled to a first input of the signal chain, and the second output being coupled to a second input of the signal chain.
15. The band-switching network of claim 14, wherein the dual-band circuit comprises a dual-band balun, and wherein a layout of the dual-band balun comprises a single balun footprint.
16. The band-switching network of claim 15, wherein a frequency band of the first output comprises a Fifth Generation (5G) 28G band, and a frequency band of the second output comprises a 5G 39G band.
17. The band-switching network of claim 16, wherein the first secondary coil includes a first tap for a first bias input, and the second secondary coil includes a second tap for a second bias input, the first bias input controlling a first signal path between the first secondary coil and the first input of the signal chain and the second bias input controlling a second signal path between the second secondary coil and the second input of the signal chain.

1. A band-switching network, comprising: a dual-band circuit comprising a first output and a second output, a primary coil, a first secondary coil coupled to the first output and a second secondary coil coupled to the second output, a layout of first secondary coil is located within a layout of the primary coil, and wherein the layout of the primary coil is located within a layout of the second secondary coil; and a switch network comprising a first switch and a second switch, an input to the first switch being coupled to the first output and an input to the second switch being coupled to the second output.







2. The band-switching network of claim 1, wherein the dual-band circuit comprises a dual-band balun, and wherein a layout of the dual-band balun comprises a single balun footprint.
3. The band-switching network of claim 1, wherein a frequency band of the first output comprises a Fifth Generation (5G) 28G band, and a frequency band of the second output comprises a 5G 39G band.
4. The band-switching network of claim 3, wherein an output of the first switch is coupled to an output of the second switch.
5. The band-switching network of claim 1, wherein the first output is coupled to a first input of a signal-path chain, and a first output of the signal-path chain is coupled to the input to the first switch, and wherein the second output is coupled to a second input of the signal-path chain, and a second output of the signal-path chain is coupled to the input of the second switch.
6. The band-switching network of claim 5, wherein the first secondary coil includes a first tap for a first bias input, and the second secondary coil includes a second tap for a second bias input, the first bias input controlling a first signal path between the first secondary coil and the first input of the signal-path chain and the second bias input controlling a second signal path between the second secondary coil and the second input of the signal-path chain.

7. A band-switching network, comprising: a dual-band circuit comprising a first output and a second output, a primary coil, a first secondary coil coupled to the first output and a second secondary coil coupled to the second output, a layout of first secondary coil is located within a layout of the primary coil, and wherein the layout of the primary coil is located within a layout of the second secondary coil; and a signal-path chain comprising a first input and a second input, the first output being coupled to a first input of the signal-path chain, and the second output being coupled to a second input of the signal-path chain.







8. The band-switching network of claim 7, wherein the dual-band circuit comprises a dual-band balun, and wherein a layout of the dual-band balun comprises a single balun footprint.

9. The band-switching network of claim 8, wherein a frequency band of the first output comprises a Fifth Generation (5G) 28G band, and a frequency band of the second output comprises a 5G 39G band.
10. The band-switching network of claim 7, wherein the first secondary coil includes a first tap for a first bias input, and the second secondary coil includes a second tap for a second bias input, the first bias input controlling a first signal path between the first secondary coil and the first input of the signal-path chain and the second bias input controlling a second signal path between the second secondary coil and the second input of the signal-path chain.
11. The band-switching network of claim 10, further comprising a switch network comprising a first switch and a second switch, an input to the first switch being coupled to the first output and an input to the second switch being coupled to the second output, an output of the first switch being coupled to an output of the second switch.

12. A band-switching network, comprising: a dual-band circuit comprising a primary coil, a first secondary coil and a second secondary coil, the first secondary coil being coupled to a first output of the dual-band circuit and the second secondary coil being coupled to a second output of the dual-band circuit, a layout of first secondary coil is located within a layout of the primary coil, and wherein the layout of the primary coil is located within a layout of the second secondary coil; a switch network comprising a first switch and a second switch, an input to the first switch being coupled to the first output and an input to the second switch being coupled to the second output, an output of the first switch being coupled to an output of the second switch; and a signal chain comprising a first input and a second input, the first output being coupled to a first input of the signal chain, and the second output being coupled to a second input of the signal chain.






13. The band-switching network of claim 12, wherein the dual-band circuit comprises a dual-band balun, and wherein a layout of the dual-band balun comprises a single balun footprint.
14. The band-switching network of claim 13, wherein a frequency band of the first output comprises a Fifth Generation (5G) 28G band, and a frequency band of the second output comprises a 5G 39G band.
15. The band-switching network of claim 14, wherein the first secondary coil includes a first tap for a first bias input, and the second secondary coil includes a second tap for a second bias input, the first bias input controlling a first signal path between the first secondary coil and the first input of the signal chain and the second bias input controlling a second signal path between the second secondary coil and the second input of the signal chain.


6.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-15 of U.S. Patent No. 11,245,426.  Althoughthe claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the instant application merely broadens the scope of the claims 1-15 of U.S. Patent No. 11,245,426 by eliminating the elements and their functions of the claims 
1-15 of U.S. Patent No. 11,245,426. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184(CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2012/0274434) hereinafter Lim in view of Taniguchi (US 2019/0386629).
Regarding claim 1, Lim discloses band-switching network, comprising: a dual-band circuit (See Figs. 2-3) comprising a first output (P2) and a second output (P3); a primary coil (110), a first secondary coil (120, 120a (see Fig. 7a;) coupled to the first output and a second secondary coil (120b) coupled to the second output, a layout of first secondary coil is located within a layout of the primary coil, and wherein the layout of the primary coil is located within a layout of the second secondary coil (see Fig. 7a, [0078] to [0080]).  Lim fails to explicitly disclose a switch network comprising a first switch and a second switch, an input to the first switch being coupled to the first output and an input to the second switch being coupled to the second output.
Taniguchi discloses a switch network (SW55) comprising a first switch (“P64, P81”, “P65, P91”) and a second switch (P74, P81”, “P75, P91”), an input (P64, P65) to the first switch being coupled to the first output (P62, P63) and an input (P74, P75) to the second switch being coupled to the second output (P72, P73).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to enable the switch network having the input to the first switch being coupled to the first output and the input to the second switch being coupled to the second output as taught Taniguchi into the teachings of Lim in order to convert between balanced signals and unbalanced signals of the first resonant frequency and between balanced signals and unbalanced signals of the second resonant frequency.
Regarding claim 7, the claim 9 similar to claim 1.  Taniguchi a signal-path chain comprising a first input (an input of SBL53) and a second input (an input of SBL54), the first output (P61) being coupled to a first input of the signal-path chain, and the second output (P71) being coupled to a second input of the first stage of the signal-path chain.
Claim 12 is similar to claims 1 and 7. Therefore; claims 12 is rejected under a similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tesson (U.S. Pat. 9,305,697) discloses an integrated transformer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
October 21, 2022